Citation Nr: 1134617	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-19 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a gunshot wound.  

2.  Entitlement to service connection for a low back strain.  

3.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  These claims were previously denied by the Board in August 2010.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in February 2011, the Court granted a Joint Motion for Remand, remanding these claims back to the Board.  

In October 2009, the Veteran was afforded a hearing at the Board's Central Office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran did not suffer a gunshot wound during active military service.  

2.  The Veteran does not suffer from a neck disability that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

The criteria for establishing entitlement to service connection for a neck disability, to include as secondary to a gunshot wound, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in February 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also provided the Veteran with the Dingess requirements (specifically, how disability ratings and effective dates are assigned.  See Dingess/Hartman, 19 Vet. App. at 484.  Additional notice was subsequently provided to the Veteran in a March 2010 letter.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in June 2007 and April 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA has also obtained copies of the Veteran's Social Security Administration (SSA) records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Neck Disability

The Veteran contends that he is entitled to service connection for a neck disability.  In a January 2011 argument to the Court, the Veteran's representative asserted that the Veteran's neck disorder was in fact secondary to an in-service gunshot wound.  However, the preponderance of the evidence of record demonstrates that the Veteran did not suffer a gunshot wound during military service, or, that he suffered any other chronic neck disability as a result of military service.  As such, service connection is not warranted.  

At the outset, the Board concedes that the Veteran was involved in combat service during his active duty.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

The Board acknowledges that a gunshot wound would be consistent with combat service.  Nonetheless, there is clear and convincing evidence in this case rebutting entitlement to service connection.  The Veteran's service treatment records do not reflect that he suffered a gunshot wound to any part of his body.  According to the Veteran's April 1971 separation examination, he had a vaccination scar of the upper left arm and a scar phrased as "circ."  In the Board's prior decision, this was interpreted to mean circumcision.  The Veteran's representative argued in January 2011 that this was speculation on the part of the Board and that "circ" more likely referred to a "circle-shaped scar" sustained during a sniper attack.  However, this claim on the part of the Veteran's representative is completely speculative.  The use of the phrase "circ" cannot reasonably be read to mean a circular scar due to a sniper's bullet.  Service treatment records contain no other evidence of an injury to the neck or the cervical spine.  

Post-service treatment records also fail to demonstrate that the Veteran suffers from a neck disability related to a gunshot wound.  The first evidence of complaints regarding the neck is the Veteran's February 2007 claim.  The Veteran reported suffering from neck pain ever since being struck by a sniper's bullet.  The Veteran was afforded a VA examination in April 2010.  There was no finding of any scarring of the right shoulder.  In fact, the examiner specifically noted that there were no scars visible and that a bullet penetrating the skin and subsequently bouncing off of the scapula was highly unlikely.  X-rays were taken of the cervical spine, revealing disc disease of the C5-6 vertebra.  There was no finding of a prior bullet wound.  

The above facts qualify as clear and convincing evidence demonstrating that the Veteran is not entitled to service connection for the residuals of an in-service gunshot wound.  The April 2010 VA examiner found no physical evidence to suggest that the Veteran ever suffered a gunshot wound.  In addition, the examiner explained that the Veteran's reported version of events was "highly unlikely."  Therefore, while the Board has considered the Veteran's lay statements, taking into consideration 38 U.S.C.A. § 1154(b), clear and convincing evidence demonstrates that service connection is not warranted.  

In reaching the above decision, the Board has also considered the lay statement provided by the Veteran's fellow service member with the initials J.B.  According to Mr. B, he witnessed the events described by the Veteran and that a bullet was recovered.  While the Board has considered this statement, it is directly contradicted by the medical evidence of record.  Service connection for any injuries resulting from a gunshot wound cannot be established without any current evidence of the Veteran ever having suffered from such an injury.  While the Veteran and his fellow soldier have described such an incident, the lack of any trace evidence upon physical examination is clear and convincing evidence that such an event did not occur.  

The Veteran's representative also has argued that sufficient consideration of the Veteran's memory loss due to his nonservice-connected Huntington's disease had not been afforded.  However, the Veteran's memory is not a decisive matter regarding this issue.  The Veteran is claiming service connection for residuals following a gunshot wound.  Physical examination in 2010 revealed that the Veteran had not suffered from a gunshot wound.  It is the lack of current evidence, and not the Veteran's memory or lack thereof, that has resulted in the denial of this claim.  

Finally, the Board has also considered the argument posited by the Veteran's representative, suggesting that the Veteran's scar simply diminished over time and would no longer be visible.  However, the Veteran's representative has provided no medical evidence in support of this theory.  Likewise, the record does not suggest that the Veteran's representative has the necessary expertise to offer a medical opinion on the eventual termination of a scar.  According to the April 2010 VA examiner, the lack of any visible scarring was indeed relevant, suggesting that the examiner was not of the opinion that the scar would have simply disappeared over time.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a neck disorder, to include as secondary to a gunshot wound, must be denied.  


ORDER

Service connection for a neck disability, to include as secondary to a gunshot wound, is denied.  


REMAND

Low Back Disability

The Veteran contends that he is entitled to service connection for a low back disorder.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

According to a December 1969 service treatment record, the Veteran fell on his back when coming down a hill.  X-rays revealed questionable spreading of the transverse process of the L5 vertebra on the right.  The physician concluded that the Veteran had quite a severe muscle spasm secondary to trauma of the lower back.  A treatment note from 2 days after the Veteran's fall notes that the Veteran was feeling much better and X-rays revealed no fracture.  The Veteran's spine was subsequently found to be normal during his April 1971 separation examination.  

The Veteran was afforded a VA examination of the lumbar spine in April 2010.  The examiner opined that the Veteran's low back condition was not related to events that occurred in military service.  The examiner based this opinion on the fact that the Veteran was not seen for follow-up treatment following his in-service injury and that chronicity had not been established.  

However, the Veteran has alleged on numerous occasions that he has suffered from chronic low back pain ever since his in-service injury.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Therefore, the Veteran should be scheduled for a new VA examination in which his claims of chronic symptomatology are taken into consideration.  

Skin Disorder

The Veteran is requesting service connection for a skin disorder.  Specifically, the Veteran contends that he suffers from a skin condition that arose as a result of exposure to herbicides.  The Veteran's exposure to herbicides is conceded as his DD-214 reveals service in Vietnam.  However, additional evidentiary development is also necessary on this issue before appellate review may proceed.  

The record demonstrates that the Veteran was afforded a VA skin examination in April 2010.  This examination was performed by a physician who specialized in occupational medicine.  However, the Board's prior February 2010 remand instructed the RO/AMC to schedule the Veteran for a "dermatology examination" with an appropriate specialist.  This was not undertaken, and the Veteran should be scheduled for a VA examination with a dermatologist before appellate review proceeds.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his low back disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current low back disability manifested during, or as a result of, active military service.  The examiner must take into consideration the Veteran's lay statements regarding chronicity of symptomatology since military service.  A complete rationale must be provided for all opinions offered.  

2.  The Veteran should also be scheduled for a VA examination with a dermatologist for his claimed skin disorder.  The Veteran's claims file and a copy of this remand must be made available to the VA examiner upon examination.  The examiner should indicate whether the Veteran has a current disorder of the skin, and if so, whether it is at least as likely as not that the disorder(s) manifested during, or as a result of, his military service, to include as due to herbicide exposure.  

The examiner should provide a complete rationale for any opinion provided and the examiner must specifically discuss and consider the lay statements offered by the Veteran in support of his claim.  

3.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


